DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the electrode film in Fig. 7 as described in the specification paragraph [35] and the wire 32 in Fig. 12 as described in the specification paragraph [53]”.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2006/0012745), hereinafter Kobayashi in view of Kobayashi et al. (JP 2009192976), hereinafter Patent 976.
	In reference to claim 1, Kobayashi discloses in Fig. 1, a substrate (20) for a display device, the substrate comprising:
	a substrate section (20a) on which a flexible substrate (40) and a driver (30) are mounted;
	a flexible substrate side terminal area (see terminal area in Fig. 5 for 42a and 42b), disposed in a mounting area (see area of input lines 25 on the 40 side of Fig. 5) on the substrate section for the flexible substrate (40), to which a signal is inputted from the flexible substrate;
	a driver side terminal area (terminal area for lines 25 on driver 30 in Fig. 5), disposed in a mounting area on the substrate section for the driver (area of 25 connected to 30 in Fig. 5), through which at least a part of the signal is inputted and out putted to the driver (to the display area) ;
	a wire (25 in Fig. 5), disposed to extend from the mounting area on the substrate section for the flexible substrate to the mounting area for the driver and connected to the flexible substrate side terminal area and the driver side terminal area, through which the signal is transmitted; and
	Kobayashi does not disclose a shield section, disposed to overlap the wire via an insulating film on the substrate section, that is kept at a constant potential.
	In the same field of endeavor, Patent 976 discloses in Fig. 5(c) discloses a shield section (57), disposed to overlap the wire (59) via an insulating film (501) on the substrate section (10), that is kept at a constant potential (paragraphs [9] and [32]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the shield section in Kobayashi as taught by Patent 976 for shielding to eliminate the electromagnetic noise  for the display (paragraph [7]).
	In reference to claim 2, Patent 976  further comprising a constant-potential wire (59), disposed to extend from the mounting area on the substrate section for the flexible substrate (50) to the mounting area for the driver (41), that is kept at a constant potential (a ground wiring 59a is connected with the conductive pattern 57, and the conductive pattern 57 is held at a ground potential, see abstract)
	wherein the driver side terminal area includes a constant potential driver side terminal area (18) connected to the constant-potential wire (59a), and the shield section (57) is connected to the constant potential driver side terminal area (see connection of 59a of Fig. 3b connected to pad 18 at the driver side 41 in Fig. 3a; paragraph [32]).
	In reference to claim 3, Patent 976  discloses the constant-potential wire (59a) is placed at the same layer as the wire (59), and the shield section is disposed to overlap both the wire (59) and the constant-potential wire (59a) via an insulating film (501 when the section (54) in folded at lines L12; see Fig. 3b and 3c; paragraph [32]).
	In reference to claim 4, Kobayashi discloses in Fig. 3 whereas the wire includes an electrical power system wire (74 and 75) through which an electrical power system signal is transmitted as the signal and a control system wire (72 start signal and 74 clock signal) through which a control system signal is transmitted as the signal, Patent 976  discloses the constant-potential wire (59a) is placed adjacent to the electrical power system wire (at one of the wire 59 is a power system wire to provide power to the display driver and display section) at a spacing from the electrical power system wire, and the shield section (57) is disposed to overlap at least both the electrical power system wire and the constant potential wire via insulator (when the section 54 is folded to line L12, the shielding (57) overlaps both 59 and 59a lines via insulator (501); paragraph [30].
	In reference to claim 5, Patent 976  discloses in Fig. 4c the wire includes a first wire (57a) and a second wire (59) disposed to overlap the first wire via an insulating film (501), and the shield section (57) is disposed to overlap both the first wire (57a) and the second wire (59) via an insulating film (501).
	In reference to claim 6, Kobayashi discloses in Fig. 3, the wire includes an electrical power system wire (74 and 75) through which an electrical power system signal is transmitted as the signal and a control system wire (71 start signal) through which a control system signal is transmitted as the signal, and Patent 976  discloses the shield section (57 in Fig. 3) is disposed to overlap both the electrical power system wire (59a, is a ground line) and the control system wire (59) via an insulating film (501).
	In reference to claim 7, Kobayashi discloses the wire includes an electrical power system wire (74 and 75 Fig. 3) through which an electrical power system signal is transmitted as the signal and a control system wire (71, 72, 76 and 77) through which a control system signal is transmitted as the signal, Patent 976  discloses the shielding section 57 disposed to overlap the electrical power system (57a, and 57a  is a ground wire) via an insulating film (503, when section 54 in Fig. 4b is folded with line L12, the 57a in Fig. 4c is insulated from 57 by insulator 503), and a control system shielding section (57) disposed to overlap the control system wire (57a) via an insulating film 501; (paragraphs [40-41]). Patent 976  does not disclose the control system shied section (57) separated from the electrical power system shielding section (paragraphs [40-41]).
	However, absent a showing of critically and/or unexpected result, it would been obvious to one of ordinary skill in the art to separate the control system shied section from the electrical power system shielding section as desired as was judicially recognized with Nerwin v Erlichman, 168 USPQ 177, 179 (PTO Bd. of Int. 1969) which recognizes that the separation well known element is normally not desired toward patentable subject matter. 
	In reference to claim 9, Patent 976  discloses the substrate section (20a) Fig. 3 includes a driver overlap wire (59a) placed at the same layer as the wire (59), disposed to overlap the driver (41), and connected to the driver side terminal area (41, when section 51 is folded with line L12), and
	the shield section (57) is disposed to overlap both the wire (59) and the driver overlap wire (59a) via an insulating film (501; for example, as shown in Fig. 3a and 3b, when the section 54 is folded with fold line L12, the shield section 57 is overlap with 59 and 59a; see paragraphs [30-31]).
	In reference to claim 12, Kobayashi discloses in Fig. 1, the substrate (20); and counter substrate (10) placed opposite the substrate (20).

	Allowable Subject Matter
Claims 8, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the recited arts teaches or suggests:
With respect to claim 8,
the substrate according to Claim 7, wherein the electrical power system wire and the control system wire are placed at the same layer as each other, and the control system shield section is located closer to the control system wire in a direction of overlap than the electrical power system shield section is located in relation to the electrical power system wire in the direction of overlap.
In reference to claim 10,
the substrate section is mounted with a gate driver that, as the driver, outputs at least a scanning signal by processing the signal and a source driver that, as the driver, outputs at least an image signal by processing the signal,
the driver side terminal area includes a gate driver side terminal area disposed in a mounting area for the gate driver and a source driver side terminal area disposed in a mounting area for the source driver,
the wire includes a gate driver side wire disposed to extend from the mounting area for the flexible substrate to the mounting area for the gate driver and connected to the flexible substrate side terminal area and the gate driver Side terminal area and a source driver side wire disposed to extend from the mounting area for the flexible substrate to the mounting area for the source driver and connected to the flexible substrate side terminal area and the source driver Side terminal area, and
the shield section includes a gate driver side shield section disposed to overlap the gate driver side wire via an insulating film and a source driver shield section disposed to overlap the source driver side wire via an insulating film 
With respect to claim 11,
wherein the substrate section is mounted with a plurality of the drivers located at a spacing from each other, and includes an inter- driver wire disposed to pass transversely across a space between mounting areas on the substrate section for the drivers that are adjacent to each other and connected to a driver side terminal area disposed in each of the mounting areas for the drivers that are adjacent to each other and an inter-driver shield section, disposed over the glass substrate to overlap the inter-driver wire via an insulating film, that is kept at a constant potential.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Shin (US 2020/0196496) discloses in Fig. 3 and Fig. 5, an electrostatic shielding member 350 configured to cover the panel bending portion 300d of the flexible display panel 310. That is, the electrostatic shielding member 350 can cover the panel bending portion 300d of the flexible display panel 310 (paragraph [51]).
	Aota et al. (US 2018/0374913) an electromagnetic shielding layer (320) which is disposed on the second surface and covers at least a part of the IC chip (paragraph [33]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692